Citation Nr: 0611279	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

Whether new and material evidence to reopen the veteran's 
claim for service connection for residuals of shell fragment 
wounds to the left arm has been received.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision that, inter 
alia, denied the veteran's petition to reopen his claims for 
service connection for residuals of shell fragment wounds to 
the left arm and to the left buttocks, and denied service 
connection for an unspecified condition claimed as due to 
Agent Orange exposure. The veteran filed a notice of 
disagreement (NOD) in June 2002.

In November 2003, the veteran's wife submitted an informal 
claim for service connection for prostate cancer due to Agent 
Orange (clarifying the previously unspecified condition 
claimed as due to Agent Orange exposure), which was followed 
by the veteran's January 2004 formal claim.  

In a March 2004 rating decision, the RO reopened and granted 
service connection for residuals of shell fragment wounds to 
the left buttocks, assigning a 10 percent rating, effective 
October 21, 1987.  Given the full grant of the benefit sought 
on appeal as to this issue, the claim for service connection 
for residuals of shell fragment wounds to the left buttocks 
is no longer before the Board.
 
The RO issued a statement of the case (SOC) in March 2004 
pertaining to the issue of whether new and material evidence 
sufficient to reopen the claim for service connection for 
residuals of shell fragment wound to the left arm and for 
entitlement to service connection for an unspecified 
condition due to Agent Orange exposure. The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2004 as to all the matters listed 
in the statement of the case along with a request for a local 
hearing before a Decision Review Officer.

In a June 2004 rating decision, the RO granted service 
connection for residuals, radical prostatectomy due to 
adenocarcinoma of the prostate, and assigned a 100 percent 
evaluation effective November 6, 2003; and a 40 percent 
rating effective March 1, 2004.  Given the full grant of the 
benefit sought on appeal as to this issue, the claim for 
service connection for residuals, radical prostatectomy due 
to adenocarcinoma of the prostate (initially claimed as an 
unspecified condition due to Agent Orange exposure) is no 
longer before the Board.
 
For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  

As a final preliminary matter, the Board points out that, in 
an undated Written Brief Presentation, the veteran's 
representative raised the matters of a rating in excess of 10 
percent for residuals of a shell fragment wound to the left 
buttock, to include separate ratings for muscle and nerve 
disabilities, as well as a rating in excess of 40 percent for 
residuals, radical prostatectomy due to adenocarcinoma of the 
prostate.  As these matters have not been adjudicated by the 
RO, they are not properly before the Board and are referred 
to the RO for appropriate action.


REMAND

In April 2004, the veteran requested a hearing before RO 
personnel.  It appears that, in March 2005, changes were 
made, by someone with the initials "TLB," to the veteran's 
original request for a hearing before RO personnel.  However, 
the Board observes that it is not clear who made these 
changes and whether the veteran, in fact, requested that the 
changes be made, to specifically include crossing out his 
request for a hearing before RO personnel.  

As the record does not clearly reflect that either the 
veteran or someone authorized to act on his behalf has 
withdrawn his request for an RO hearing, the Board finds that 
the veteran's request for such a hearing remains outstanding.  
Hence, remand of the matter to the RO to schedule the 
requested hearing is warranted.  



Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should schedule the veteran 
for a hearing before RO personnel in 
accordance with his April 2004 request.  
If the veteran no longer desires such a 
hearing, a signed writing to that effect 
must be placed in the claims file.  

2.  If the hearing is conducted, and, 
after accomplishing any additional 
notification and development action 
deemed warranted, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 






Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


